DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Applicant’s originally filed spec [0003] defines that the improvement is to make still or moving video recordings with far higher clarity than that provided typically by hand held cameras operated from inside the vehicle.  However, the independent claims do not define that the views being modified are being captured/recorded.  Independent claim 1, for example, defines i) recording front/rear/side views from a vehicle, ii) two display systems (one which is accessible to driver and one which is accessible to a passenger) and iii) two camera control system to modify views of the camera system (one which is accessible to driver and one which is accessible to a passenger).
Claims 6, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The element/term “customizable auto recording blast brief period” is unclear.  The examiner could only locate what is meant by “customizable auto recording period” in original field spec. [0017].  The words “blast” and “brief” are unclear.  
Claims 4, 9, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Please remove the term “can” from the above claims.  This term makes the claim unclear because it is unclear if the function is actually taking place or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brubaker (US 20170200197) in view of Ricci et al. (herein after to be referred as Ricci) (US 20160070456).
Regarding claim 1, Brubaker disclose 
a video recording system for a moving automotive vehicle comprising: a camera system for recording front, rear, and lateral views from a moving vehicle; [See Brubaker [0120] Video trip recorder.  Also, see 0280, front, side and rear video vehicle cameras.]
Brubaker does not explicitly disclose
a primary display system accessible to an operator of the vehicle; a primary camera control system accessible to the vehicle operator to modify views of the camera system;
a secondary display system accessible to a passenger of the vehicle; and a secondary camera control system accessible to a passenger of the vehicle to modify views of the camera system.  
However, Ricci does disclsoe
a primary display system accessible to an operator of the vehicle; a primary camera control system accessible to the vehicle operator to modify views of the camera system; [See Ricci [Fig. 3A] HUD display (300).  Also, see 0013, steering control applications for input for controlling the display and 0095, HUD such that individuals associated with the vehicle interact with the HUD by using hardware switches or buttons.  Also, see 0011, display images from a camera.  Also, see 0110, Camera is included for capturing still and/or video images.  Also, see 0072, control features for a camera including zoom.]
a secondary display system accessible to a passenger of the vehicle; and a secondary camera control system accessible to a passenger of the vehicle to modify views of the camera system.  [See Ricci [0065] Console displays (108a, 108b) that is configured via a passenger (i.e. a passenger controls what is being displayed).  Also, see 0011, Touch sensitive displays.  Also, see 0011, display images from a camera.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Brubaker to add the teachings of Ricci, in order to extend the teachings of a user operated trip recorder from a vehicle in Brubaker (para. 0120) from one user to multiple user’s from within the vehicle as in Ricci.  This will improve upon trip recorders such that multiple individuals from within the vehicle record or capture image data based on their own perspectives or desires.

Regarding claim 2, Brubaker (modified by Ricci) disclose the system of claim 1.  Furthermore, Brubaker does not explicitly disclose
wherein said primary camera control system has control buttons located on a steering wheel of the vehicle.  
However, Ricci does disclose
wherein said primary camera control system has control buttons located on a steering wheel of the vehicle.  [See Ricci [0013] steering control applications for input for controlling the display and 0095, HUD such that individuals associated with the vehicle interact with the HUD by using hardware switches or buttons.]
Applying the same motivation as applied in claim 1.

Regarding claim 3, Brubaker (modified by Ricci) disclose the system of claim 1.  Furthermore, Brubaker does not explicitly disclose
wherein said primary display system is a heads-up windshield display system.  
However, Ricci does disclose
wherein said primary display system is a heads-up windshield display system.  [See Ricci [Fig. 3A] HUD display (300) on windshield.]
Applying the same motivation as applied in claim 1.

Regarding claim 4, Brubaker (modified by Ricci) disclose the system of claim 1.  Furthermore, Brubaker discloses
wherein said [See Brubaker [0057, 0071] Render vehicles surroundings in real time.  Also, see 0164, Video from said onboard cameras are saved.]
Brubaker does not explicitly disclose
wherein said secondary display system 
However, Ricci does disclose
wherein said secondary display system [See Ricci [0065] Console displays (108a, 108b) that is configured via a passenger (i.e. a passenger controls what is being displayed).  Also, see 0011, Touch sensitive displays.  Also, see 0011, display images from a camera.]
Applying the same motivation as applied in claim 1.

Regarding claim 5, Brubaker (modified by Ricci) disclose the system of claim 1.  Furthermore, Brubaker does not explicitly disclose
further comprising a switch allowing for exclusive primary display system operation, exclusive secondary display system operation, and combined primary and secondary display system operation.  
However, Ricci does disclose
further comprising a switch allowing for exclusive primary display system operation, exclusive secondary display system operation, and combined primary and secondary display system operation.  [See Ricci [0096] The HUD display communicates with or operated independently of the console displays.  Also, see 0095, HUD such that individuals associated with the vehicle interact with the HUD by using hardware switches or buttons.]
Applying the same motivation as applied in claim 1.
Regarding claim 5, Brubaker (modified by Ricci) disclose the system of claim 1.  Furthermore, Brubaker does not explicitly disclose
wherein said secondary display system can display multiple camera views.  
However, Ricci does disclose
wherein said secondary display system can display multiple camera views.  [See Ricci [0065] Console displays (108a, 108b) that is configured via a passenger (i.e. a passenger controls what is being displayed).  Also, see 0011, Touch sensitive displays.  Also, see 0011, display images from a camera.  Also, see 0072, control features for a camera including zoom.]
Applying the same motivation as applied in claim 1.

Regarding claim 8, Brubaker (modified by Ricci) disclose the system of claim 1.  Furthermore, Brubaker does not explicitly disclose
wherein said secondary display system is a touch screen forming part of said secondary camera control system.  
However, Ricci does disclose
wherein said secondary display system is a touch screen forming part of said secondary camera control system.  [See Ricci [0065] Console displays (108a, 108b) that is configured via a passenger (i.e. a passenger controls what is being displayed).  Also, see 0011, Touch sensitive displays.] 
Applying the same motivation as applied in claim 1.

Regarding claim 9, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 9.

Regarding claim 10, Brubaker discloses
a video recording system for a moving automotive vehicle comprising: a camera system for recording front, rear, and lateral views from a moving vehicle, said lateral views including a passenger side view and a driver side view, and said camera forward said lateral view having adjustment along at least two axis; [See Brubaker [0120] Video trip recorder.  Also, see 0280, front, side and rear video vehicle cameras.  Also, see 0334, cameras moved laterally and para. 0077, vertical viewing angles are controlled.]
Brubaker does not explicitly disclose
a primary display system accessible to an operator of the vehicle including a heads-up display projected on a front windshield of said vehicle; a primary camera control system accessible to the vehicle operator to modify views of the camera system, said primary camera control system including buttons positioned on a steering wheel of said vehicle;
a secondary display system accessible to a passenger of said vehicle, said secondary display system including a touchtone screen; and a secondary control system accessible to a passenger of a vehicle to modify views of the camera system including functions controlled by said touchtone screen of said secondary display system.  
However, Ricci does disclose
a primary display system accessible to an operator of the vehicle including a heads-up display projected on a front windshield of said vehicle; a primary camera control system accessible to the vehicle operator to modify views of the camera system, said primary camera control system including buttons positioned on a steering wheel of said vehicle; [See Ricci [Fig. 3A] HUD display (300).  Also, see 0013, steering control applications for input for controlling the display and 0095, HUD such that individuals associated with the vehicle interact with the HUD by using hardware switches or buttons.  Also, see 0011, display images from a camera.  Also, see 0110, Camera is included for capturing still and/or video images.  Also, see 0072, control features for a camera including zoom.]
a secondary display system accessible to a passenger of said vehicle, said secondary display system including a touchtone screen; and a secondary control system accessible to a passenger of a vehicle to modify views of the camera system including functions controlled by said touchtone screen of said secondary display system.  [See Ricci [0065] Console displays (108a, 108b) that is configured via a passenger (i.e. a passenger controls what is being displayed).  Also, see 0011, Touch sensitive displays.  Also, see 0011, display images from a camera.]
Applying the same motivation as applied in claim 1.

Regarding claim 11, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 11.


Regarding claim 12, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 12.

Regarding claim 14, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 14.  Furthermore, Brubaker does not explicitly disclose
wherein said video recording system has a switch aligned for exclusive primary display system operation, exclusive secondary display system operation, and combine primary and secondary display operation.  
However, Ricci does disclose
wherein said video recording system has a switch aligned for exclusive primary display system operation, exclusive secondary display system operation, and combine primary and secondary display operation.  [See Ricci [0096] The HUD communicates with or operated independently of the console displays.  Also, see 0095, HUD such that individuals associated with the vehicle interact with the HUD by using hardware switches or buttons.  Therefore, via a hardware switch, the HUD is operated independently of console display or is operated together with the console display….when the HUD is operated independently of the console display, then the console display is operated exclusively.]
Applying the same motivation as applied in claim 1.

Regarding claim 15, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 15.

Claims 6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brubaker (US 20170200197) in view of Ricci (US 20160070456) and in further view of Dozier (US 20150125124).

Regarding claim 6, Brubaker (modified by Ricci) disclose the system of claim 1.  Furthermore, Brubaker does not explicitly disclose
wherein said camera system has a feature taken from the group of features including timer shoot, photo burst, whole trip time lapse, customizable auto recording blast brief period, geotagging, social media compatibility, auto-tilt to adjust the aim of said camera when said vehicle is on non-level surfaces.  
However, Dozier does disclose
wherein said camera system has a feature taken from the group of features including timer shoot, photo burst, whole trip time lapse, customizable auto recording blast brief period, geotagging, social media compatibility, auto-tilt to adjust the aim of said camera when said vehicle is on non-level surfaces.  [See Dozier [0043] User to select the duration of the recording for a camera video recorder.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Brubaker (modified by Ricci) to add the teachings of Dozier, in order to incorporate obvious camera features such as a user setting the duration of a recording.  This will improve upon memory consumption and remove unnecessary video segments that are not interesting to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486